PER CURIAM.
The wife appeals from a final judgment of dissolution of marriage, contending that the trial court should have awarded permanent rather than rehabilitative alimony. We affirm. We find no abuse of discretion, particularly in light of record evidence that the wife has the capacity for self-support. Kuvin v. Kuvin, 442 So.2d 203 (Fla.1983); Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
We note that if the wife is unable to rehabilitate herself she may, before the expiration of the rehabilitation period, petition for an extension of rehabilitative alimony or for conversion to permanent alimony. Lee v. Lee, 309 So.2d 26 (Fla. 2d DCA 1975). See, Veach v. Veach, 407 So.2d 308 (Fla. 4th DCA 1981); Reid v. Reid, 396 So.2d 818 (Fla. 4th DCA 1981).
HERSEY, and DELL, JJ., concurs.
GLICKSTEIN, J., concurs with opinion.